      Case 8:19-cv-02363-DKC Document 16 Filed 05/26/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                   :
ANDRE CARLYLE WILSON, JR.
                                   :

     v.                            :   Civil Action No. DKC 19-2363

                                   :
UBER TECHNOLOGIES INC.
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this wrongful

termination employment action is a motion to dismiss filed by

Defendant Uber Technologies Inc. (“Uber”) (ECF No. 12). The issues

have been briefed, and the court now rules, no hearing being deemed

necessary.    Local    Rule   105.6.    For   the   following    reasons,

Defendant’s motion will be granted.

I.   BACKGROUND

     Plaintiff’s complaint asserts that he was an employee working

for Uber Technologies Inc..     He received an email from Uber on May

8, 2019, alleging that he was under the influence of drugs.

Although he denied the allegation in a responsive email, Plaintiff

was terminated.     Plaintiff complains that Uber did not share the

results of its investigation with him nor did it reconsider his

termination after he provided a negative drug test taken by his

doctor.   He brings a claim for wrongful termination under state

law, pursuant to this court’s diversity jurisdiction.
       Case 8:19-cv-02363-DKC Document 16 Filed 05/26/20 Page 2 of 7



      Defendant filed a motion to dismiss or, in the alternative,

to compel arbitration on October 15, 2019.             (ECF No. 12).     The

certificate of service appended to the motion recites that a copy

was mailed to Plaintiff.         The Clerk mailed Plaintiff a notice

advising him of his right to file a response to the motion on

October 16, 2019.        (ECF No. 14).       To date, Plaintiff has not

responded to Defendant’s motion.

      Uber states that Plaintiff was an independent contractor, not

an employee, and argues that the case should be dismissed for

Plaintiff’s failure to serve it properly and because Plaintiff’s

contract contains a clause agreeing to arbitrate any disputes

arising from the parties’ relationship.

II.   ANALYSIS

      A.     SERVICE OF PROCESS

      Uber asserts that it was not served properly because service

was not effected through its resident agent in the state of

Maryland.        Plaintiff asked the Marshal to serve Uber at its

headquarters in San Francisco, California even though Plaintiff

was provided information to ascertain the name and address of

Uber’s resident agent for the state of Maryland.

      When   a    defendant   moves   to   dismiss   for   improper   service

pursuant to Rule 12(b)(5), “the plaintiff bears the burden of

establishing the validity of service pursuant to Rule 4.”             O’Meara

                                       2
         Case 8:19-cv-02363-DKC Document 16 Filed 05/26/20 Page 3 of 7



v. Waters, 464 F.Supp.2d 474, 476 (D.Md. 2006).               “Generally, when

service of process gives the defendant actual notice of the pending

action, the courts may construe Rule 4 liberally to effectuate

service and uphold the jurisdiction of the court.”                 Id. (citing

Karlsson v. Rabinowitz, 318 F.2d 666, 668 (4th Cir. 1963); Armco,

Inc. v. Penrod–Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th

Cir. 1984)).        The “plain requirements for the means of effecting

service of process,” however, “may not be ignored.”                 Armco, 733

F.2d at 1089.        When technically insufficient service results in

actual notice, the court may quash service rather than dismiss.

Grant v. Prince George’s County Dept., 2016 W.L. 3541239 *4 (D.Md.

June 29, 2016)(citing Vorhees v. Fischer & Krecke, 697 F.2d 574,

576 (4th Cir. 1983)).        Here, because the case will be dismissed due

to the arbitration provision, it is not necessary at this time to

determine whether service was sufficient and, if not, whether to

quash or dismiss.

        B.      ARBIRATION

        A motion to dismiss based on an arbitration clause is reviewed

under     the    standard    applicable       to   Fed.R.Civ.P.   12(b)(3)   for

improper venue.        Whiting-Turner Contracting Co. v. Liberty Mut.

Ins. Co., 912 F.Supp.2d 321, 330-31 (D.Md. 2012)(“[T]he Fourth

Circuit has observed that an arbitration clause is ‘“a specialized

kind of forum-selection clause,”’ and has said that ‘“a motion to

                                          3
        Case 8:19-cv-02363-DKC Document 16 Filed 05/26/20 Page 4 of 7



dismiss based on a forum-selection clause should be properly

treated under Rule 12(b)(3) as a motion to dismiss on the basis of

improper venue.”’” (citations omitted.)             Accordingly, the court

may consider matters outside the pleadings.            If the facts, even

taken in the light most favorable to Plaintiff, compel submitting

the entire complaint to arbitration, the case will be dismissed.

     “Arbitration is a matter of contract and a party cannot be

required to submit to arbitration any dispute which he has not

agreed so to submit.”      AT & T Technologies, Inc. v. Communications

Workers of America, 475 U.S. 643, 648 (1986).           Ordinary state law

principles of contract interpretation apply, Noohi v. Toll Bros.,

Inc., 708 F.3d 599, 607 (4th Cir. 2013), and the burden is on the

party seeking arbitration to prove an agreement to arbitrate.               In

re Mercury Constr. Co., 656 F.2d 933, 939 (4th Cir. 1981).

     The evidence submitted by Defendant establishes that Uber

offers a smartphone application that connects riders looking for

transport    with   independent    transportation      providers     such   as

Plaintiff.    Uber developed and licenses multiple software products

including UberX, UberBLACK, and UberSUV. Rasier and its affiliated

companies is a wholly owned subsidiary of Uber which provides

services to independent transportation providers through the UberX

platform.     Independent transportation providers who access the

UberX   platform    to   book   passengers   must    first   enter   into   an

                                     4
      Case 8:19-cv-02363-DKC Document 16 Filed 05/26/20 Page 5 of 7



agreement with the applicable Rasier entity.        Plaintiff activated

his account with Rasier which provided him the opportunity to use

the UberX platform to engage passengers on July 2, 2015.         In order

to activate his account, Plaintiff electronically accepted the

November 2014 Software License and Online Services Agreement which

included a provision to arbitrate all disputes.           The Agreement

provided Plaintiff 30 days to opt-out of the arbitration provision

which Plaintiff did not choose to do.

     In December 2015, Uber issued a revised agreement – the

December 2015 Technology Services Agreement (“TSA”).           Plaintiff

accessed the TSA through the Uber App and agreed to its terms on

December 12, 2015.    As in the November 2014 Software License and

Online Services Agreement, the TSA also included an arbitration

provision that provided Plaintiff 30 days in which to opt-out.

          IMPORTANT: PLEASE NOTE THAT TO USE THE UBER
          SERVICES, YOU MUST AGREE TO THE TERMS AND
          CONDITIONS SET FORTH BELOW. PLEASE REVIEW THE
          ARBITRATION   PROVISION     SET   FORTH   BELOW
          CAREFULLY, AS IT WILL REQUIRE YOU TO RESOLVE
          DISPUTES WITH THE COMPANY ON AN INDIVIDUAL
          BASIS, EXCEPT AS PROVIDED IN SECTION 15.3,
          THROUGH FINAL AND BINDING ARBITRATION UNLESS
          YOU CHOOSE TO OPT OUT OF THE ARBITRATION
          PROVISION.    BY VIRTUE OF YOUR ELECTRONIC
          EXECUTION OF THIS AGREEMENT, YOU WILL BE
          ACKNOWLEDGING   THAT    YOU   HAVE   READ   AND
          UNDERSTOOD ALL OF THE TERMS OF THIS AGREEMENT
          (INCLUDING THE ARBITRATION PROVISION) AND HAVE
          TAKEN TIME TO CONSIDER THE CONSEQUENCES OF
          THIS IMPORTANT BUSINESS DECISION. IF YOU DO
          NOT WISH TO BE SUBJECT TO ARBITRATION, YOU MAY
          OPT OUT OF THE ARBITRATION PROVISION BY
                                 5
       Case 8:19-cv-02363-DKC Document 16 Filed 05/26/20 Page 6 of 7



           FOLLOWING THE INSTRUCTIONS PROVIDED IN THE
           ARBITRATION PROVISION BELOW.

(ECF No. 12-2, p. 35).      Once again, Plaintiff did not opt out of

the Arbitration Provision of the TSA within 30 days.

      As noted in Lyles v. Chegg, 2020 WL 1985043 at *3 (D.Md April

27, 2020), “[c]ourts applying Maryland law have upheld clickwrap

agreements — that is, ‘agreements that require a customer to

affirmatively check a box on the website acknowledging receipt of

an assent to the contract terms before he or she is allowed to

proceed using the website.’ CoStar Realty Info., Inc. v. Field,

612 F.Supp.2d 660, 669 (D.Md. 2009).” Courts elsewhere have upheld

the clink-wrap agreement used by Defendant.              Kai Peng v. Uber

Technologies, Inc., 237 F.Supp.3d 36 (E.D.N.Y. 2017); Hood v. Uber

Technologies, Inc., 2017 WL 11017585 (M.D.N.C. May 17, 2017).

      Plaintiff has not responded to Defendant’s motion and, thus,

does not dispute the existence of his agreement to arbitrate, nor

the applicability of the arbitration clause to this dispute.

Accordingly, on August 16, 2019, when Plaintiff filed this action,

the   dispute   was   subject   to   the   Arbitration   Provision.    The

Arbitration Provision requires Plaintiff to pursue his claims in

an arbitration proceeding.      9 U.S.C. §§ 3, 4; Choice Hotels Int’l,

Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709-710 (4th

Cir. 2001) (noting that dismissal is a proper remedy when all

issues are arbitrable).
                                      6
      Case 8:19-cv-02363-DKC Document 16 Filed 05/26/20 Page 7 of 7



III. CONCLUSION

     For the foregoing reasons, the motion to dismiss filed by

Defendant will be granted.     A separate order will follow.



                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   7
